Exhibit 10.9 

 

 [b5.jpg]

 

 
 

--------------------------------------------------------------------------------

 





 



 [b1.jpg]

 

Table of Contents

 

Purpose 

 3

 

 

PERSONS COVERED

 3

 

 

Ownership Guidelines  

  3

 

 

Timeframe  

 3

 

 

Ownership Definition    

  4

 

 

Ownership Calculation 

  4

 

 

Equity Compensation Retention Guideline 

 4





 



 

Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016 

2

--------------------------------------------------------------------------------

 

 

 [b1.jpg]

 

 

Purpose

  

The board of directors (“Board”) of Bank of Commerce Holdings (the “Company”)
believes that it is in the best interests of the Company and its shareholders to
align the financial interests of the Company’s directors and executive officers
with those of the Company’s shareholders. Accordingly, the Committee has
established the following stock ownership and retention guidelines (the
“Guidelines”), which shall be administered by the Executive Compensation
Committee (“Committee”) of the Board.

 

 

Persons Covered

  

The Guidelines will apply to (i) members of the Company’s board of directors
(“Directors”) and (ii) the Company’s executive officers who are required to file
reports pursuant to Section 16 of the Securities Exchange Act of 1934
(“Executives”).

 

 

Ownership Guidelines

  

Each Director is expected to acquire and retain shares of Company common stock
(“Shares”) having a market value equal to at least five (5) times his or her
annual cash retainer (exclusive of committee fees).

 

Each Executive is expected to acquire and retain Shares having a market value
equal to at least two (2) times his or her annual base salary.

 

 

Timeframe

  

Each Director or Executive will have five years from the date of his or her
appointment (or five years from December 20, 2016, the date upon which these
Guidelines were originally adopted, whichever is later) to attain the specified
ownership levels. With respect to Executives, in the event of an increase in
base salary, the Executive is expected to meet the higher ownership amount
within three years from the effective date of the salary change. The Committee
in its discretion may extend the period for attainment of these ownership levels
in appropriate circumstances.

 

 



Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016 

3

--------------------------------------------------------------------------------

 

  

 [b1.jpg]

  

 

Ownership Definition

  

For purposes of these Guidelines, a Director’s or Executive’s stock ownership
will include the following:

 

 

•

Shares owned directly, either in certificated form or through a brokerage
account, including restricted Shares and Shares deliverable in settlement of
restricted or unrestricted Share units, excluding restricted Shares/restricted
Share units that remain subject to the achievement of performance goals.

 

•

Shares owned indirectly, if the Director or Executive has an economic interest
in the Share. For this purpose, indirect ownership includes Shares owned by
immediate family members that would be beneficially owned and reported for
purposes of the stock ownership table of the Company’s proxy statement
(excluding Shares subject to a right to acquire) and Shares beneficially owned
and reportable on Table 1 of Forms 3, 4 or 5.

 

•

Shares attributable to a Director’s or Executive’s vested account in any savings
or retirement plans, deferred compensation plans and Shares acquired through any
employee stock purchase plan.

 

 

Ownership Calculation

  

Shares prices of all companies are volatile. It would be unfair to require a
Director or Executive to purchase more Shares simply because the price of the
Company’s common stock declines temporarily. Accordingly, in calculating the
number of Shares that a Director should hold under these Guidelines, the
Director’s annual cash retainer will be divided by the highest Share price over
the prior 24 month period.

 

When calculating the number of Shares that an Executive should hold under these
Guidelines, the Executive’s salary will also be divided by the highest Share
price over the prior 24 month period.

 

Compliance will be evaluated by the Executive Compensation Committee on an
annual basis, as of December 31 of each year, and not on a running basis.

 

 



Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016 

4

--------------------------------------------------------------------------------

 

  

 [b1.jpg]

 

 

Equity Compensation Retention Guideline

  

Unless a Director or Executive has achieved the applicable Guideline level of
Share ownership, he or she is required to retain an amount equal to 50% of the
net Shares received as a result of the exercise, vesting or payment of any
Company equity awards granted to the Director or Executive. A Director or
Executive must continue to retain such Shares for as long as the Director or
Executive is subject to these Guidelines. “Net Shares” are those Shares that
remain after Shares are sold or withheld, as the case may be, to pay any
applicable exercise price for the equity award and to satisfy any tax
obligations arising in connection with the exercise, vesting or payment of the
equity award.

 

 

 

Responsible Party: Admin / Sam Jimenez

Board Approved: December 20, 2016

5